OPINION — AG — ** STATE BUILDING — STATE BOARD OF REGENTS — UNIVERSITY BUILDINGS ** AS THE TIME OF SENATE BILL NO. 99 THE STATE BOARD OF PUBLIC AFFAIRS, AS CONTRACTING AGENT, HAD SEVERAL BUILDINGS UNDER CONSTRUCTION AT THE VARIOUS STATE COLLEGES, MENTIONED IN THE BILL. WILL YOU PLEASE ADVISE WHETHER THE STATE BOARD OF PUBLIC AFFAIRS NOW HAS THE SUPERVISION AND ACCEPTANCE AS COMPLETED, OF THE BUILDINGS COVERED BY THE EXISTING CONTRACTS OR WHETHER THIS DUTY IS TO BE PERFORMED BY THE BOARD OF REGENTS ? — THE BOARD OF PUBLIC AFFAIRS WILL HAVE CONTINUING JURISDICTION OF EXISTING CONTRACTS. (REGENTS FOR HIGHER EDUCATION, CONSTRUCTION, LEGISLATION) CITE: ARTICLE V, SECTION 53, 74 O.S. 63 [74-63], 70 O.S. 1916 [70-1916] 70 O.S. 1916.8 [70-1916.8], OPINION NO. JUNE 6, 1949 — DOYLE (FRED HANSEN)